UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 0-28629 REVOLUTIONS MEDICAL CORPORATION (Exact Name of Registrant in its Charter) NEVADA 73-1526138 (State or other jurisdiction of (IRS Employer I.D. No.) incorporation) , 3RD FLOOR CHARLESTON, SC 29492 (Address of principal executive offices and Zip Code) (843) 971-4848 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yes TNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨No T As of August 12, 2010, there were 36,063,891 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 17 ITEM 1A. RISK FACTORS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 17 ITEM 5. OTHER INFORMATION 17 ITEM 6. EXHIBITS 17 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS REVOLUTIONS MEDICAL CORPORATION (A Development Stage Company) BALANCE SHEET (Unaudited) June 30, 2010 December 31, 2009 ASSETS CURRENT ASSETS Cash $ $ NON-CURRENT ASSETS Fixed Assets Goodwill TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Accrued Salaries Notes Payable and Accrued Interest Total current liabilities Total liabilities SHAREHOLDERS’ DEFICIENCY Preferred stock, $0.001 par value, 5,000,000 shares authorized; 1,500,000 shares issued and outstanding Common stock, $0.001 par value, 250,000,000 shares authorized; 36,063,891 and 35,197,891 shares issued and outstanding at 6/30/10 and 12/31/09, respectively Paid in capital Deficit accumulated during the development stage (23,214,745 ) (23,001,467 ) Total shareholders’ deficiency (445,564 ) (448,786 ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIENCY $ $ The accompanying notes are an integral part of the interim financial statements 3 REVOLUTIONS MEDICAL CORPORATION (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) From Inception (August 16, 1996) Through Six Months Ended June 30, June 30, Investment Income $ $
